Citation Nr: 0019689	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-03 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a right inguinal herniorrhaphy currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.  

This appeal arises from a November 1998 rating decision of 
the RO in Manchester, New Hampshire, which denied a 
compensable evaluation for the veteran's service connection 
residuals of a right inguinal hernia repair.  The veteran 
timely appealed this determination to the Board.  In a rating 
decision of February 1999, the RO increased the evaluation to 
10 percent; and in August 1999, increased the evaluation to 
30 percent.  The veteran has continued his appeal.


FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the issue on appeal has been obtained.

2.  The veteran's service-connected post-operative residuals 
of a right inguinal hernia are characterized by multiple 
small abdominal hernias on the right side that are pain, and 
do not appear to be well supported by a truss, but that are 
medically considered operable.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-operative residuals of a right inguinal herniorrhaphy 
are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.10, 4.14, 4.20, 4.114, Diagnostic Code 
5338 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A September 1958 rating decision granted service connection 
for a recurrent right inguinal hernia.  The veteran initially 
was granted a 10 percent rating from July 9, 1958, a 
temporary 100 percent evaluation (for convalescence following 
a herniorrhaphy) from July 15, 1958, and a 10 percent rating 
from September 28, 1958.  In December 1963, the disability 
evaluation was reduced to noncompensable, effective March 1, 
1964.  Although the veteran sought an increased evaluation, 
the noncompensable evaluation remained in effect for many 
years.  He initiated the current claim for an increased in 
April 1998.

A VA outpatient record of March 1998 notes the veteran's 
complaint of right lower quadrant pain and his opinion that 
his inguinal hernia had reoccurred.  On examination, there 
was no bulge and his "ring" was intact.  In April 1998, the 
veteran was seen for complaints of a three-month history of 
discomfort at the site his right inguinal hernia had been 
repaired in the 1940's and 1950's.  He asserted that he felt 
discomfort in this area when straining on the stool.  On 
examination, there was a well-healed scar in the right 
inguinal area, but a small facial defect was detected on 
palpation and abdomen pressure.  The assessment was stable 
patient with recurrent right inguinal hernia.  It was 
reported that the veteran was not sure if he wanted a 
surgical repair of his hernia due to his history of poor 
healing as a result of diabetes. 

The veteran underwent a VA general medical examination in May 
1998.  He then complained of aching and swelling at the site 
of his hernia repair.  On examination, the veteran had a 
seven-inch scar in his right inguinal area that was well-
healed and without tenderness or defect.  It was determined 
that there was no recurrence of the hernia, however, a half-
inch defect in the fascia in the mid-area of the incision was 
noted.  The examiner reported that the veteran did not use a 
belt.  The diagnosis was status post repair of right inguinal 
hernia with no recurrence and no hernia to reduce.

A December 1998 report of physical examination by Anne D. 
Looseman, M.D., noted the veteran's complaints of constant 
pain in his right groin with occasional bulging.  He asserted 
that this groin pain would become sharp with any lifting.  On 
examination, the veteran had a large right inguinal scar.  
There did appear to be a recurrence in a couple of places to 
include the pubic tubercle which was somewhat tender.  
Weakness was found throughout the inguinal incision.  Dr. 
Looseman noted that surgical repair of the hernia (along with 
the risks of not repairing it) was discussed with the 
veteran.  However, he indicated that at this point, he was 
content to live with the pain, but wanted the VA hospital to 
acknowledge that he does indeed have recurrence of the 
hernia.  

The same VA physician that who had conducted the May 1998 
examination saw the veteran again in January 1999.  During 
this examination, the veteran complained of continual burning 
in the area of the right inguinal incision.  He also claimed 
that on occasion, he would have a protrusion in this area.  
On examination, there was definite weakness on the superior 
aspect of the right herniorrhaphy incision with a very slight 
hernia present.  The examiner noted that this weakness was at 
the very site that had earlier been identified as a fascia 
defect.  The diagnosis was status post repair of right 
inguinal hernia with a slight recurrence.  

In February 1999, the RO increased the veteran's disability 
rating to 10 percent, effective from April 1998.  

In a substantive appeal (VA Form 9) filed in March 1999, the 
veteran claimed that he had four lumps/protrusions in his 
inguinal hernia.  He asserted that these protrusions caused 
him severe pain that radiated into his testicles and 
prevented him from doing the simplest tasks.  

In a handwritten note received in April 1999, C.A. Sullivan, 
M.D., indicated that the veteran had a recurrent right 
inguinal hernia.  While he noted that the veteran did not 
currently use a truss, the physician noted that the veteran's 
use of a truss would do no harm to him and the physician had 
no objection to its use.  

During his hearing before an RO hearing officer in July 1999, 
the veteran testified that he had severe and profound pain 
due to a reoccurring inguinal hernia.  He claimed that he was 
in constant pain and experienced sharp pain during activity 
like bending.  The veteran alleged that he had six "lumps" 
in his right inguinal hernia the size of a thumb nail.  
However, he asserted that these lumps were not evident when 
he was sitting or resting, but would become visible when 
bending over.  He claimed that his hernia symptoms prevented 
him from doing even simple tasks.  The veteran acknowledged 
that he used a truss during the day, but slept at night 
without it.  He noted that he could only relieve the sharp 
pain at night with the use of over-the-counter pain 
medication.  The veteran related that his treating physicians 
had recommended surgery to repair the hernia, but he had so 
far refused due to fear of complications from his diabetes.  

In an August 1999 handwritten note, Dr. Sullivan reported 
that the veteran had a small "Swiss cheese" like recurrence 
of a previously repaired hernia.  The physician asserted that 
this hernia was not well supported by a truss because it was 
recurring in the abdominal wall, not the scrotum.  He 
expressed his belief that the hernia could be surgically 
repaired, but the veteran was unwilling to under go surgery 
due to other medical problems.  The note was written on a 
photocopied page of the VA's Schedule for Rating Disabilities 
on which Diagnostic Code 7338 (pursuant to which inguinal 
hernias are evaluated) appears; the criteria for a 30 percent 
evaluation were underlined.

In September 1999, the RO increased the veteran's disability 
evaluation to 30 percent, effective from April 1998.




II.  Analysis

Initially, the Board notes that the claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that the duty to assist 
the veteran in developing facts pertinent to the claim, 
mandated by 38 U.S.C.A. § 5107(a) have been met.  In this 
regard the Board notes that, in connection with the current 
claim, the veteran has undergone recent VA medical 
examination and has had a hearing before an RO hearing 
officer.  While the veteran has asserted that the VA examiner 
was biased and did not accurately report the severity of his 
symptoms, the Board notes that when the VA hearing officer 
offered the veteran the opportunity to have another VA 
compensation examination with a different physician, he did 
not respond with respond affirmatively; rather, he cited to 
private medical reports, specifically, the December 1998 
report.  As private medical records have been associated with 
the claims file; the medical evidence, as a whole, appears 
adequate for rating purposes; and the veteran has not 
asserted an increase in disability since the assignment of 
the current 30 percent evaluation, the Board finds that the 
further examination of the veteran is not warranted.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has evaluated the veteran's right inguinal hernia as 
30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7338.  This diagnostic code prescribes a 30 percent 
evaluation for a small, postoperative, recurrent inguinal 
hernia, a hernia that is unoperated or irremediable, and is 
not well supported by truss, or not readily reducible.  A 
maximum 60 percent evaluation is warranted for a large, 
postoperative, recurrent, inguinal hernia, that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  When bilateral 
involvement is shown, an additional 10 percent evaluation may 
be added to the rating, provided that the second hernia is 
compensable. 

The veteran has described his current symptomatology as 
constant pain in the groin area even with the use of a truss.  
He claims that his hernia consists of six protrusions in the 
groin area during strenuous activity.  These lumps were 
described as the size of a thumbnail.  He reports that he is 
unable to do any significant activity because of his hernia.  

The Board finds that the evidence, as a whole, establishes 
that the veteran's service-connected post-operative residuals 
of a right inguinal hernia consist of a recurrent hernia 
characterized by small, multiple protrusions on the right 
side that are painful, that does not appear to be well 
supported by a truss.  In January 1999, the VA examiner 
indicated that the veteran's recurrent hernia was small in 
nature; by August 1999, Dr. Sullivan confirmed the presence 
of small, multiple areas of weakness and protrusion 
associated with the recurrent hernia, which he characterized 
as a "Swiss cheese-like" deformity.  Furthermore, while, 
there is no medical indication that a truss was needed prior 
to August 1999, Dr. Sullivan's note of that date indicated 
that the hernia was not well supported by a truss, as it was 
in the abdomen and not the scrotum.  These findings are 
consistent with a 30 percent evaluation under Diagnostic Code 
7338.

Significantly, however, the veteran's disability is not shown 
to meet the criteria for a 60 percent evaluation.  Simply 
put, a large, recurrent, and inoperable hernia simply is not 
shown.  Indeed, statements from private physicians submitted 
on the veteran's behalf establish that the veteran's 
condition is deemed operable; Dr. Looseman even indicated the 
she discussed with the veteran the risks of not undergoing 
surgery.  However, the evidence (to include the veteran's own 
hearing testimony) indicates that the veteran is reluctant to 
undergo surgery, and, in fact, has delayed surgical repair, 
due to concerns about and history of poor healing due to 
diabetes.  The veteran's own actions in delaying surgery do 
not meet the definition of "inoperable" as that term is 
used in Diagnostic Code 7338.  Hence, the criteria for the 
next higher schedular evaluation are 

The Board also finds that the record presents no basis for 
assignment of a higher evaluation on an extra-schedular 
basis.  There is no showing that the veteran's disability 
reflects so exceptional or so unusual a disability picture so 
as to render inadequate the application of the regular 
schedular standards.  In this regard, the Board notes that 
the disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization.  In the absence 
of evidence of such factors as those outlined above, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there 
is no basis for assignment of an evaluation in excess the 
currently assigned 30 percent for the veteran's service-
connected residuals of a right inguinal hernia.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

An evaluation in excess of 30 percent for post-operative 
residuals of a right inguinal herniorrhaphy is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

